Citation Nr: 0431260	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  00-02 229A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than March 24, 1999, 
for the grant of a 40 percent evaluation for degenerative 
disc disease of the cervical spine, spondylosis at C4-C5, 
central canal stenosis at C4-C6.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from December 1968 to 
November 1971, from September 1973 to March 1976, and from 
November 1978 to December 1992.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1999 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

In December 2003, the Board remanded the issue on appeal 
because it was inextricably intertwined with the issue of 
entitlement to an effective date earlier than June 26, 1996, 
for the grant of service connection for degenerative joint 
disease of the cervical spine.  Specifically, the Board found 
that the veteran had submitted a notice of disagreement 
regarding the assignment of that effective date and that a 
statement of the case must be issued.  On April 8, 2004, the 
RO issued a statement of the case.  The veteran submitted his 
VA Form 9, Appeal to the Board of Veterans' Appeals, on June 
15, 2004.  The RO informed the veteran in a July 2004 letter 
that his substantive appeal was not timely and informed the 
veteran that he could appeal this determination.  The record 
does not show that the veteran has filed an appeal, and that 
issue is not part of the current appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board regrets that another remand is warranted in this 
case.  At the time of the December 2003 remand, the Board had 
neglected to notice that the veteran had not received the 
proper notice under the Veterans Claims Assistance Act of 
2000 (VCAA).  Section 5103(a), title 38, U.S. Code, as 
amended by the VCAA, provides the following: 

Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
the claimant's representative, if any, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  As part of that 
notice, the Secretary shall indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant and which portion, if any, 
the Secretary, in accordance with section 
5103A of this title and any other 
applicable provisions of law, will 
attempt to obtain on behalf of the 
claimant.

38 U.S.C. § 5103(a); see also 38 C.F.R. § 3.159(b) (2003) 
(adding an additional duty on VA to request "that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim").  

In this case, the veteran has not been provided with the 
requisite notice of the evidence necessary to substantiate 
the claim of entitlement to an effective date earlier than 
March 24, 1999, for the grant of a 40 percent evaluation for 
degenerative disc disease of the cervical spine, spondylosis 
at C4-C5, central canal stenosis at C4-C6, and, in the same 
document, which information and evidence he was to provide to 
VA and which information and evidence VA would attempt to 
obtain on his behalf in connection with this claim.  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); see 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Additionally, the veteran has not been requested to provide 
any evidence in his possession that pertains to the claim.  
Thus, the veteran must be provided with the above notice 
prior to the Board's consideration of the claim.

Accordingly, the case is hereby REMANDED for the following 
action: 

1.  Provide the veteran with the notice 
requirements of the VCAA, to include 
notifying him and his representative of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim for entitlement to 
an effective date earlier than March 24, 
1999, for the grant of a 40 percent 
evaluation for degenerative disc disease 
of the cervical spine, spondylosis at C4-
C5, central canal stenosis at C4-C6, and 
informing him of which information and 
evidence he was to provide to VA and 
which information and evidence VA would 
attempt to obtain on his behalf.  
Additionally, the veteran should be 
informed to provide any evidence in his 
possession that pertains to the claim.  

2.  Readjudicate the claim for 
entitlement to an effective date earlier 
than March 24, 1999, for the grant of a 
40 percent evaluation for degenerative 
disc disease of the cervical spine, 
spondylosis at C4-C5, central canal 
stenosis at C4-C6.  

3.  A remand by the Board confers on a 
claimant the right to VA compliance with 
the terms of the remand order and imposes 
on the Secretary a concomitant duty to 
ensure compliance with those terms.  See 
Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

The case should be returned to the Board after compliance 
with requisite appellate procedures.  Again, the Board 
regrets that its error has caused an additional delay in the 
consideration of the veteran's claim.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded, including any 
evidence in his possession that pertains to the claim.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



__________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


